DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of “viral” as a species for “infection” and “a medication that widens blood vessels” as a genus for “medication” is acknowledged.   Claims 5, 6 and 9 are directed to the elected subject matter.  Claims 1-4, 7, 8 and 10-13 are withdrawn as being directed to non-elected subject matter.
Applicants have not traversed the restriction requirement in the reply filed on 1/1/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrade et al (AIDS research and Human Retroviruses, 2008, 24(1) 27-33).
On page 29, section titled “materials and methods” Andrade present Table 1 which presents 3 patient groups.  1) HIV + retroviral therapy 2) HIV and no retroviral therapy 3) Healthy individuals.  All three groups are treated with glyceryl trinitrate (GTN) and the vascular function of the subjects is assessed.  All of the claim limitations in herein rejected claims are met for the following reasons:

Claims 5 and 9 are anticipated because art discloses administration of GTN to a patient.  GTN is a known vasodilator which is a medication that widens blood vessels.  Since all of the steps recited and claims 5 and 9 are met it is inherent that an infection is prevented.  Inherency is grounded in arts disclosure of administration of a claimed agent (vasodilator).  Since the sole active step of claims 5 and 9 is disclosed in the art it is inherent that the outcome of carrying out said step is the same and that infection in the subjects of the study presented in the art is prevented.

Claims 5, 6 and 9 are anticipated because Andrade discloses administration of GTN (a vasodilator) to patients undergoing antiretroviral therapy (group 1 as detailed above).  Examiner is interpreting antiretroviral therapy to meet the limitation of claim 6 directed to antiviral medication.  Andrade therefore meets the limitations “administration of a medication that widens blood vessels” and additional limitation of claim 6 “further comprising administration of antiviral medication”.  It is inherent that HIV+ subjects who receive anti-retroviral medication and GTN are receiving treatment for HIV.  It is also inherent that infection with other viruses in said patients is prevented.

Pertinent References not relied upon in the rejection
WO 2005/039614

Conclusion
Claims 1-13 are pending
Claims 5, 6 and 9 are rejected
Claims 1-4, 7, 8 and 10-13 are withdrawn
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628